GreeN, Judge,
delivered the opinion of the court:
This is a suit begun’ under the Act of March 4, 1921, 41 Stat. 1436, by a commissioned officer in the United States Army for reimbursement for loss of furniture and other property, damaged or destroyed by the flood waters of the Ohio River while the plaintiff was on military duty engaged in saving human life and property belonging to the United States. It appears that at the time in question no public quarters were available and plaintiff was compelled to rent quarters in which he placed his household goods and other property destroyed, by the flood. The only defense set up is found in the Comptroller General’s decision on the claim in which he held that the private property of an officer, lost or damaged while in a private residence, was not “in the military service” as required by the statute.
The case of Franz J. Jonitz v. United States, 89 C. Cls. 155, decided by this court May 29, 1939, is almost identical to the case at bar. The plaintiff therein, because of no public quarters being available, had his goods stored in a private residence and, by reason of his attention to his military duties, they were destroyed. The Comptroller General ruled against the claim but this court held that the plaintiff could recover. We think this decision must be followed for the reason that the claim had been presented to the Secretary of War, who determined all questions arising thereon in favor of the plaintiff, and Section 4 of the act on which plaintiff relies makes such action “a final determination of any claim cognizable under this chapter.”
Plaintiff is entitled to judgment for the amount of the loss he sustained, as found by the Board of Officers appointed to consider the same and approved by the Secretary of War, in the sum of $746.90. Judgment will be rendered accordingly.
Williams, Judge; LittletoN, Judge; and Whaley, Chief Justice, concur.
WhitaKee, Judge; took no part in the decision of this case.